DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication of application #16/709,085 filed on March 07, 2022.
3.	Claims 1, 10, 15 and 17 have been amended.
4.	Claims 2 and 16 have been cancelled.
5.	New claims 21 and 22 have been added.
6.	Claims 1, 3-15 and 17-20 are currently pending and are considered below.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3-6, 8-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. Pub. No. 2008/0133366 (hereinafter ‘Evans’) in view of Morrison et al. U.S Pub. No 2008/0077956 9hereinafter ‘Morrison’).

Claims 1, 10 and 15:  Evans discloses a system, a server and a method comprising: 
an information terminal that is handled by a customer, Evans teaches mobile devices 18-20 illustratively display the downloaded coupons (or make them available for display) on display 42, and further a user of the mobile device can then view the offer or coupon and select a coupon for redemption (see at least paragraphs 0016 and 0022 and see figure 1), and 
a server that stores privilege information relating to the commodity, Evans teaches coupon management system 12 then sends coupon numbers (that identify the barcodes on the coupons) to the mobile devices identified by the target offer generated by custom offer generator 60. This is indicated by block 112 in FIG. 4.  This is shown in phantom because, in one embodiment, mobile device 18 will already have downloaded desired coupons and they will be stored in data store 52 in the mobile device (see at least paragraphs 0024 and 0040), 
wherein the server comprises 
a privilege information component that stores customer-specified information that specifies a customer and privilege-specified information that specifies a privilege in association with the customer, Evans teaches mobile device 18 shown in FIG. 3 includes geographical processing component 50, data store 52 that illustratively stores downloaded coupons 36 (with associated barcodes) and user preferences 54 (see at least the Abstract and paragraphs 0020 and 0029) and see figure 3),
a keyword issuing component that issues a keyword in response to a request from the information terminal, Evans teaches provides a barcode generator that generates scannable barcodes corresponding to coupons at a point of sale location for obtaining discounts (see at least paragraphs 0024, 0040-0042 and 0049),
an associating component that associates the issued keyword with the customer-specified information, Evans teaches Coupon management system 12 has access to the customer relations management data in data store 14 as well as coupons in data store 16 so it can identify what customers are likely to redeem which coupons. Coupon management system 12 can also take into account other information as well. For instance, any information stored in data store 14 can be used to generate targeted offers which target the users of mobile devices 18 and 20 (see at least paragraphs 0019 and 0024),
a first keyword transmitter that transmits the issued keyword to the information terminal, Evans teaches provides a barcode generator that generates scannable barcodes corresponding to coupons at a point of sale location for obtaining discounts (see at least paragraphs 0024, 0040-0042 and 0049), and 
a privilege information transmitter that transmits the privilege information extracted based on the keyword received from the server to the order terminal which transmitted the keyword, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4. (see at least paragraphs 0040-0042 and 0049),
the information terminal comprises 
a keyword requesting component that requests the server to issue a keyword, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4 (see at least paragraphs 0040-0042 and 0049), and 
a keyword display that displays the issued keyword, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4 (see at least paragraphs 0040-0042 and 0049), and 
the order terminal comprises 
a second keyword transmitter that transmits the input keyword to the server, Evans teaches  Coupon management system 12 then sends coupon numbers (that identify the barcodes on the coupons) to the mobile devices identified by the target offer generated by custom offer generator (see at least paragraphs 0040 and 0049), and
a privilege display that displays the privilege information received from the server so as to be designatable, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4 (see at least paragraphs 0020, 0040-0042 and 0049).
While Evans teaches all the limitations mentioned above, Evans does not explicitly teach an order terminal for inputting order information of a commodity and wherein the keyword comprises input voice obtained via a microphone of the information terminal, and wherein the input is recognized via a voice recognition unit of the information terminal.  However, Morrison teaches the commercial servers 229 can receive, process, and respond to the orders 263 and 268 that are commerce related communications received from the wireless devices 240 and 245. For example, the orders 263 and 268 can include orders to buy digital content or other goods in response to secondary content 212 streamed along with the audio content 211. The commercial servers 229 can process the orders 263 and 268 (see at least paragraphs 0047, 0064, 0077-0080), and 
wherein the keyword comprises input voice obtained via a microphone of the information terminal, and wherein the input is recognized via a voice recognition unit of the information terminal, Morrison teaches a consumer can interact with a radio broadcast without opening a new application or WAP session. In such an integrated messaging application the consumer can send a text message without exiting the current session, then prompting a text session, then restarting the current application. To implement the interactive digital media service, the consumer devices can include corresponding computer software. The software can be pre-loaded in the device or downloaded at a later time by the consumer. For example, the consumer can download the software onto a mobile device over the air by sending a keyword to a short code, such as the call letters of their local station. Or the consumers can call an interactive voice response ("IVR") number. The software can be sent to the consumer's mobile device through an SMS link. The interactive digital media service can be implemented to transmit different types of digital content or to invoke different digital data services. For example, the interactive digital media service can be implemented to transmit data using Voice over Internet Protocol ("VOIP"). Or, the interactive digital media service can implement a Push To Talk ("PTT") system to connect with the content provider by leaving a verbal message (see at least paragraphs 0014, 0056 and 0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Evans to modify to include the teaching of Morrison in order to be able to add, remove, or change order and then fulfill the order.

Claims 2 and 16:  Evans in view of Morrison disclose the system and the method according to claims 1 and 15, and Evans further teaches wherein the second keyword transmitter transmits the keyword obtained by voice recognition of an input voice to the server, Morrison teaches the wireless communication network 230 transmits the content stream 250 to the wireless devices 240 and 245, and the messages 262 and 267 and orders 263 and 268 to the interactive radio provider 220. For each of the wireless devices 240 and 245, the wireless communication network 230 can use the same or different communication channels to transmit the content stream 250 and the respective messages 262 or 267 and orders 263 or 268. For telephonic wireless devices having both voice and data channels, the data channels can be used by the content stream 250 and the messages 262 and 267 and orders 263 and 268. The wireless (see at least paragraphs 0056 and 0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Evans to modify to include the teaching of Morrison in order to complete transaction required to fulfill the orders.

Claims 3, 11 and 17:  Evans in view of Morrison disclose the system, the server and the method according to claims 1, 10 and 15, and Evans further teaches The system according to claim 1, wherein the keyword issued by the keyword issuing component is a one-time keyword issued every time there is a request from the information terminal, Evans teaches once the coupon is displayed lo be scanned, mobile device 18-20 transmits back to coupon management system 12 an indication that the coupon has been redeemed (see at least paragraphs 0022 and 0040).

Claims 4, 12 and 18:  Evans in view of Morrison disclose the system, the server and the method according to claims 1, 10 and 15, and Evans further teaches wherein the information terminal transmits privilege information designated from privilege information usable in a specific store to the server together with the customer-specified information, Evans teaches coupon management system 12 then sends coupon numbers (that identify the barcodes on the coupons) to the mobile devices identified by the target offer generated by custom offer generator (see at least paragraphs 0020, 0040 and 0049), and
the associating component associates the keyword and the customer-specified information received from the information terminal with the customer-specified information, Evans teaches coupon management system 12 then sends coupon numbers (that identify the barcodes on the coupons) to the mobile devices identified by the target offer generated by custom offer generator 60. This is indicated by block 112 in FIG. 4. This is shown in phantom because, in one embodiment, mobile device 18 will already have downloaded desired coupons and they will be stored in data store 52 in the mobile device. In that embodiment, the numbers are simply provided from data store 52 to identify relevant coupons for display to the user. Processing component 54 then displays the relevant coupons to the user on display 42 (see at least paragraphs 0019-0020 and 0040).

Claims 5, 13 and 19:  Evans in view of Morrison disclose the system, the server and the method according to claims 1, 10 and 15, and Evans further teaches wherein the privilege is a coupon for the commodity, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4 (see at least paragraphs 0020, 0040-0042 and 0049).

Claims 6, 14 and 20:  Evans in view of Morrison disclose the system, the server and the method according to claims 1, 10 and 15, and Evans further teaches wherein the customer-specified information comprises a member code and the privilege-specified information comprises a coupon code, Evans teaches barcode generator 40 then generates a scannable barcode 69 and presents it on display 42 so that it can be scanned by electronic barcode reader 26 at a retail establishment. Generating the barcode for scanning is indicated by block 118 in FIG. 4 (see at least paragraphs 0020, 0040-0042 and 0049).

Claim 8:  Evans in view of Morrison disclose the system according to claim 1, and Evans further teaches wherein the information terminal and the server are connected by a local area network or a wireless local area network, Evans teaches 
coupon management system 12 generates targeted offers for the users of mobile devices 18-20 and retrieves coupons for those targeted offers from coupon data store 16 and sends them to mobile devices 18-20.  This can be done over either or both of networks 22-24, or other networks as well (see at least paragraphs 0016 and 0020).

Claim 9:  Evans in view of Morrison disclose the system according to claim 1, and Evans further teaches further comprising a plurality of information terminals each comprising the keyword requesting component that requests the server to issue a keyword, and the keyword display that displays the issued keyword, Evans teaches coupon management system 12 then sends coupon numbers (that identify the barcodes on the coupons) to the mobile devices identified by the target offer generated by custom offer generator 60. This is indicated by block 112 in FIG. 4.  This is shown in phantom because, in one embodiment, mobile device 18 will already have downloaded desired coupons and they will be stored in data store 52 in the mobile device. In that embodiment, the numbers are simply provided from data store 52 to identify relevant coupons for display to the user. Processing component 54 then displays the relevant coupons to the user on display 42 (see at least paragraphs 0024, 0040-0042 and 0049).

Claims 21 and 22:  Evans in view of Morrison disclose the system and method according to claims 10 and 15, but Evans do not explicitly teach wherein the information terminal is a smartphone.  However, Morrison teaches the consumer device can be any one of a wide variety of devices such as a cell phone, a personal digital assistant (PDA), any portable communication device and any variations (see at least paragraphs 0144 and 0171).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Evans to modify to include the teaching of Morrison in order to be able to add, remove, or change order and then fulfill the order.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. Pub. No. 2008/0133366 (hereinafter ‘Evans’) in view of Morrison et al. U.S Pub. No 2008/0077956 9hereinafter ‘Morrison’) and further in view of Sandlerman et al. (U.S. Pub. No. 2012/0209686) (hereinafter ‘Sandlerman’).

Claim 7:  Evans in view of Morrison disclose the system according to claim 1, but Evans in view of Morrison is silent on wherein the information terminal is a smartphone.  However, Sandlerman teaches the client computing devices 72 may be any type of computing device with a user interface such as a computer, a personal computer, a desktop computer, a mobile computer such as a laptop computer, a tablet computer, a palm computer, a PDA, etc., a mobile communication device such as a cellular telephone, a smart phone, etc. Typically and preferably, the client computing devices 72 operates a browser for browsing the Internet or a similar facility for interacting over the Internet. However, the client computing devices 72 may also be a regular fixed-line or mobile telephone connected with the server computing device 71 via a voice-response system, etc. (see at least paragraphs 0148, 0149 and 0151).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Evans and Morrison to modify to include the teaching of Sandlerman in order to communicate with the servers.

Response to Arguments

12.	Applicant's arguments filed 03/07/2022 with respect to the rejection of claims 1, 3-15 and 17-20 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
13.	Applicant argued that the prior art Morrison is silent on to the recognition of keywords from input voice for coupons, as in independent claim 1, as amended.  The Examiner noted that Morrison teaches the amended claim 1.  See rejection above. 

Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Higgins et al. (U.S. Pub. No. 2012/0016729) talks about the system has a communication manager executed on multiple computers to cause electronic coupons to be distributed to a consumer to match the electronic coupons. A matching manager matches a particular electronic coupon to a particular consumer by matching a target geographic region associated with the particular electronic coupon to the geographic region associated with the particular consumer and matching the target area of interest associated with the particular electronic coupon to the area of interest specified by the particular consumer.
b)	Horowitz et al. (U.S. Pub. No. 2012/0209686) talks about a client device detects a QR code (or NFC tag). The client device decodes the QR code. The client device determines that the data encoded within the QR code includes a URL. Based on the URL, the client device sends a first request to a first server identified by the URL. In response to the first request, the client device receives from the first server data configured to cause the client device to display, to a user of the client device, at least one of: a video or an interactive web page. Responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user.
c)	Takahira Yoshiaki, Miyamoto Junichi (JP 5489103 B2) talks about in a coupon ticket issuing system, a request terminal determines a purchase desired product according to a user's operation input, and receives user identification information for identifying the user and a user's purchase desired product. The product identification information for identification is transmitted to the coupon generation server, and the coupon generation server generates privilege information based on the product identification information received from the request terminal, and the user identification information and the product identification information and privilege information are stored in association with each other, the product identification information and privilege information stored in association with the user identification information received from the ticket issuing terminal are transmitted to the ticket issuing terminal, and the ticket issuing terminal receives the user identification information. Based on the product identification information and privilege information transmitted to the coupon generation server and received from the coupon generation server.
d)	Ichimura Shigehiro (JP 2009-69985 A) talks about a mobile terminal requests a coupon information storage means for storing coupon information, requests coupon information from the coupon management apparatus, and receives the requested coupon information from the coupon management apparatus; First transmission means for transmitting coupon information to other mobile terminals, second reception means for receiving coupon information from other mobile terminals, and coupon information received by the first reception means or second reception means is added to the coupon information received, information relating to the situation when the coupon information is received, and stored in the coupon information storage means, and in response to a request from the store terminal, the coupon information storage means is provided with second transmission means for transmitting the coupon information stored in to the store terminal. The coupon management device collects distributed coupon information. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/02/2022